Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.4 Filed 03/31/21 Page 1 of 19

                                                                 EXHIBIT A




EXHIBIT A
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.5 Filed 03/31/21 Page 2 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.6 Filed 03/31/21 Page 3 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.7 Filed 03/31/21 Page 4 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.8 Filed 03/31/21 Page 5 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.9 Filed 03/31/21 Page 6 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.10 Filed 03/31/21 Page 7 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.11 Filed 03/31/21 Page 8 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.12 Filed 03/31/21 Page 9 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.13 Filed 03/31/21 Page 10 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.14 Filed 03/31/21 Page 11 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.15 Filed 03/31/21 Page 12 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.16 Filed 03/31/21 Page 13 of 19
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.17 Filed 03/31/21 Page 14 of 19
             Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.18 Filed 03/31/21 Page 15 of 19

 STATE OF MICHIGAII                                                                                  CASE NO.
 43RD JI'DICIAI.,, CIRCUIT                                                                      21-000020-cD
                                                                                    riraiting Dare: 3 /3L/21
    court Address
    CASS COI'NTY                                                     YOU ARE DIRECTED TO APPEAR AT                      :
    I,AW & COURTS BUILDING                                              courE    ess
    60295 M-62                                                       CASS COUNTY FAMILY COURT
    CASSOPOLIS      MI   49031
                                                                     HON. SUSAN     L.   DOBRI CH
                                                                     COI]RTESY COPY

Plai.ntiff                                                      enda11t

 GREGORY NEI,SON                                            CE     POWER   OF CINCINNATI              OH



                                     FOR THE FOI,LOWING PIIRPOSE:
                                                                                                                        EVT
     1       ON - TUESDAY            DATE    - ,JUNE l, 2021                          TIME -          9:00AM             15
             FOR PRE.TRIAL HEARING
                 SCHEDUI.,,ING CONFERENCE (PLEASE HAVE YOUR CALENDAR AVAILABLE                             )
                 (AD,JOURNED FROM 3/3 o/2021)




                                       CERTIFICATE OF MAILING
THIS NOTICE HAS BEEN SENT TO:                                                                                  PARTY SENT
  \,EFFREY S. BI,'RG, 15291 W 14 MILE RD, BEVERLY HILLS                                                        POOL/
  RICHARD WILLIAM WARREN JR., 150 W .'EFFERSON AVE, DETROIT                                                    Doot-
  BARBARA ANN MOORE, 277 S ROSE ST, KAI,AMAZOO                                                                 rPooL   v-




I C,*RTITY THE ABOVE PARTIES VIERE SERVED
ffr.av onarranv rurl ! z. eunsolrar,ly E:.ev 'or-*",   *a""o,      /ur"    r-uol,   (MCR   2.107(c) (4))

                 v4\-
                Date                                   Cler k/ Ass    gnmenL   lerk
      Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.19 Filed 03/31/21 Page 16 of 19



                                                                                                                                     JIS Codei NHR
         STATE OF MICHIGAN                                                                             CASE NO. and JUDGE
               JUDICIAL OISTRICT                               NOTICE OF HEARING                       21-020-CD-S
     .13rd           JUDICIAL ClRCUll                      WITH REMOTE PARTICIPATION
      CASS                    COUNTY                                                                   Honorable Susan L. Dobrich

Court addrost                                                                                                                   Gourt tolophono no.
Law & Courts Building, 60296 M-62, Cassopolis,              Ml   49031                                                          (269', 445-4452
Plainliffs name, add.ess, and telephone no                                    Delendant's name, address, and telephone no
GREGORY NELSON                                                                CE POWER OF CINCINNATI OH et al
                                                                              4O4O REV DRIVE
                                                                              ciNclNNAT|, oH 45232



Plaintiffls attorney, bar no., address, and telephone no                      Detendant's attorney. bar no., address, and lelephone no
Jeffrey S. Burg (P38381)                                                      Richard Warren (P63'123)
Law Otfices Jeffrey S. Burg Esq                                               Miller Cantield Paddock & Stone P.L.C
16294 W 14 Male Rd., Ste 24                                                   150 W Jefferson Ave., Ste. 2500
Beverly Hills, Ml 48025-3327                                                  Detroit, Ml 48226
(248),227-5027                                                                (313) 963-5420


 ln the matter of


TAKE NOTICE: A hearing will be held on Tuesday, June 1, 2021 at 9:00 a.m                                                 , before
                                                      Date and time
 Honorable Susan L. Dobrich                                           using the remole access technology explained below, for the
Judge/Referee/Magistrate
                                         (adjourned from 313012021)
following purpose: Scheduling Conference
Technical instructions for participating in the remote hearing

 Attached please find instructions for connecting to the ZOOM hearing that is scheduled for Tuesday, June 1, 202'1 at 9;00 a.m., as well
 as proper etiquette for the Court hearing. lf you have any questions, please contact the Court at the phone number above.




                                                                           valeriec@cassco.org
Please conflrm that you can participate remotely by e-mailing the court at                                                                    or
                                                                           E-mailaddress
calling the court at (269) 44s-44s2
                         Telephone no

 lf you require accommodations to use the court because of a disability, or if you require a foreign language interpreter to
 help you fully participate in court proceedings, please contact the court immediately to make arrangements.

 General guidelines for participation in a remote court hearing:
-  Download and become familiar with the program being used for the hearing, and test the video, microphone, and speaker controls
-  lf you are having technical issues, please review any technical support provided by the program or application.
-  Find a space that will have as few interruptions as possible. llyouwill be using video, make sure there isgood lighting.
-  The remote court hearing is a court proceeding and therefore an extension of the courtroom       appropriate conduct and attire is
                                                                                                         -
   required. The judge has control over the proceedings and parlicipants as if they were present in the actual courtroom.
 - The information on this form to join the hearing may only be used by you to participate in the hearing.
Approved, SCAO                                                                  Oislribute {orm to:
Form MC 506, Rev. 4/20                                                          Coun
Page 1 of   'l                                                                  Plaintiff
                                                                                Defendant
                                                                                Copies as needed
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.20 Filed 03/31/21 Page 17 of 19

                 zooM       HEARTNG TNSTRUCTIONS (CtvtL)
       21-O2O-CD GREGORY NELSON V CE POWER OF CINCINNATI OH ET AL
 TUESDAY, JUNE 1, 202'l @ 9:00 A.M. / SCHEDULING CONFERENCE (ADJOURNED FROM
                                       3t30t20211


 Being in a virtual hearing is the same as being at an in-person hearing-you are
 required to follow all the same Court rules and policies.

 lf you are unable to participate in the hearing by telephone or Zoom, you must
 immediately contact Valerie Clark by email at valeraec@cassco.oro or by phone at
 (269)4454419, and if you are not able to speak directly to her, leave a message
 with your name and a phone numberthatyou can be reached at.

 Court Rules and Policies

    1 Prior to the hearing, proposed exhibits shall be discussed and exchanged. The
      exchange of exhibits shall follow the scheduling order.
    2 Motions, such as Motions for Summary Disposition, shall follow the Court Rules,
      regarding attachments and pleadings.
    3 Appropriate conduct and attire is required because this is a court hearing.
    4 Remote participants must use a private and quiet room that will be free of
      interruptions.
    5 Witnesses may only be in the same room as you during their testimony.
    6 You may not record the hearinq or take photoqraphs durinq the hearinq.
    7 The Court has the right to terminate the proceeding and reschedule the matter to
      a date where the parties are required to appear in person, if a remote proceeding
      is not acceptable.
    8 The Judge has the same authority to control the proceeding and the participants
      as if the hearing was occurring in-person in the Court room.
    9 The name of the person participating in the hearing should be set up in
        Zoom so that the Court knows who is present for the Zoom hearing.
    10. Prior to the hearing, each law firm should email Valerie Clark at
        valeriec@ cassco.orq and not ify her of the name of the attorney(s) appearing at
         the Zoom hearing on behalf of the firm

 Technical Responsibilities of Participants

    1, The Court does     not provide technical assistance.
    2.   Test your device and network before the scheduled hearing because the Court
         does not provide time during the hearing to troubleshoot technical problems.
         Directions to test your speaker/microphone and video can be found at:
         httos://support.zoom. us/hc/en-us/articles/20 1 362283-Testino-comouter-or-
         device- audio and h ttos://suooort.zoom. us/hc/en-us/a rticles/20 1 3623 1 3-How-Do-
         l-Test -Mv-Video-
    3.   lf you have technical problems with your equipment or want more information
         about Zoom, review their training and support materials at their website:
         https://zoom.us.


                                                1
Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.21 Filed 03/31/21 Page 18 of 19

    4.   Remote participants should use a good LAN, \M-Fi, or substantial LTE
         connection to ensure a quality call. Note: Use of a mobile device may incur
         cellular carrier charges which are the responsibility of the remote participant.

 To Connect to the Remote Hearing Room
 (Zoom Meeting lD: 988 06141545, Password: (911481)

 lf using a Windows-based desktop or laptop: Go to the Zoom Website at:
 htps://zoom.us. Click on "Join a Meeting" in the upper right corner. Enter
 Meeting lD and click on the blue "Join" button and then enter the Password
 above.

 lf using an Aople or Android tablet or phone: lnstall the Zoom App from the
 Apple or Android Store prior to the hearing. On the day and time of the
 hearing, open the Zoom app and join using the Meeting lD and Password
 above.

 lf you do not have a computer, smartphone, or tablet, you can call into the
 meeting using a telephone. To call into the hearing: Call (646)876-9923 or
 (669)900-6833 and join using the Meeting lD and Password.

 " Once you are connected to the Zoom Meeting Room, you may be placed
 in a Waiting Room. Please remain available through the Waiting Room until
 your case is called. Once your case is ready to be called, you will be
 admitted into the Zoom Meeting Room. This assures the parties in the prior
 hearing privacy.




                                               2
          Case 1:21-cv-00288-JTN-RSK ECF No. 1-1, PageID.22 Filed 03/31/21 Page 19 of 19

    Approved, SCAO                                                                                                     JIS CODE: POM

         STATE OF MICHIGAN                                                                                    CASE NO.
                JUDICIAL DISTRICT                                                                   21-020-CO-S
                                                           PROOF OF MAILING
           43rd JUDICIALCIRCUIT
                                                                                                    Honorable Susan L. Dobrich
           CASS COUNTYPROBATE
Court                                                                                                                   Court tolophone no.
 Law & Couts Buildirg,60296 M-62, Cassopolis,        Ml   49031                                                 (269) 445-4452
Plaintifi(s)                                                                 Defendant(s)
 GREGORY NELSON                                                              CE POWER OF CINCINNATI OH Et         AI
                                                                             4O4O REV ORIVE
                                                                             ctNctNNATt, oH 45232



    f l Juvenile    ln the matter of
    D Probate      ln the matter of



On the date below I sent by        lirslclass mail a copy of Notice ofHearing with    Remote Participation and Zoom Instructions




to:    List names and addressos.
Jeffrey S. Burg (P38381)
Law Offices Jeffrey S. Burg Esq
16294 W 14 Mile Rd., Ste 24
Bevedy Hills, Ml 4802t3327
(248) 227-5027
jburg@comcast.net
Attorney for Plaintiff

Richard Warren (P63123)
Miller Canfield Paddock & Stone P.L.C
150 W. Jefferson Ave., Ste 2500
Oetroit, Ml 48226
(313) 963-5420
Warren@millercanfi eld.com
Attorney for Defendant 1

Barbara A. Moore (P83123)
277 S. Rose Street, Suite 5000
Kalamazoo, Ml 49007
(269) 381-7030
Moor€b@millercanfi eld.com
Attorney for Defendant     1




AEP Corporate Headquarlers
1 River Plaza
Columbus, OH 4321 5-237 2
Pro Per




I   declare that the statements above are true to the best of my informat      ,   knowledge, and elief


Date
                -d
                                                                       Valerie Clark
                                                                       Name (type or print)


Mc 302 (3/08) PROOF OF MAILING                                                                                          r\,{cR 2.107(CX3), (D)
